Matter of Lindsey v Lindsey (2020 NY Slip Op 05400)





Matter of Lindsey v Lindsey


2020 NY Slip Op 05400


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


852 CAF 19-01570

[*1]IN THE MATTER OF DANIEL J. LINDSEY, PETITIONER-APPELLANT,
vALISON M. LINDSEY, RESPONDENT-RESPONDENT. 


RYAN JAMES MULDOON, AUBURN, FOR PETITIONER-APPELLANT. 
SCOTT A. OTIS, WATERTOWN, FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Jefferson County (Donald P. VanStry, R.), entered August 19, 2019 in a proceeding pursuant to Family Court Act article 8. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court